


Exhibit 10.15(a)

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

GUARANTY AND SURETYSHIP AGREEMENT

--------------------------------------------------------------------------------

 

THIS GUARANTY AND SURETYSHIP AGREEMENT (this “Guaranty”) is made and entered
into as of this 3rd day of December 2010, by IMPAC MORTGAGE HOLDINGS, INC.
(“Guarantor”), with an address c/o EXCEL MORTGAGE SERVICING, INC., 19500
Jamboree Road #400, Irvine, California 92612, in consideration of the extension
of credit by NEW CENTURY BANK d/b/a CUSTOMERS BANK (the “Bank”), with an address
at 99 Bridge Street, Phoenixville, Pennsylvania 19460 to EXCEL MORTGAGE
SERVICING, INC. and AMERIHOME MORTGAGE CORPORATION (collectively, the
“Borrower”), and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged.  This Guaranty is delivered in
connection with that certain Master Repurchase Agreement, dated as of the date
hereof, by and between the Bank and the Borrower (as amended, restated or
otherwise modified from time to time, the “Master Repurchase Agreement”). 
Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Master Repurchase Agreement.

 

1.             Guaranty of Obligations.  The Guarantor hereby unconditionally
guarantees, as a primary obligor, and becomes surety for, the prompt payment and
performance of all Obligations of the Borrower to the Bank under the Master
Repurchase Agreement, including any interest accruing thereon after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to the Borrower (whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
and all reasonable costs and expenses of the Bank actually incurred in the
documentation, negotiation, modification, enforcement, collection and otherwise
in connection with the Obligations, including reasonable attorneys’ fees and
expenses.  If, and only if, the Borrower defaults under any such Obligations,
the Guarantor will pay the amount due to the Bank.

 

2.             Nature of Guaranty; Waivers.  This is a guaranty of payment and
not of collection and the Bank shall not be required, as a condition of the
Guarantor’s liability, to make any demand upon or to pursue any of its rights
against the Borrower, or to pursue any rights which may be available to it with
respect to any other person who may be liable for the payment of the
Obligations.

 

This is an absolute, unconditional, irrevocable and continuing guaranty and will
remain in full force and effect until all of the Obligations have been
indefeasibly paid in full, and the Bank has terminated this Guaranty. This
Guaranty will remain in full force and effect even if there is no principal
balance outstanding under the Obligations at a particular time or from time to
time.  This Guaranty will not be affected by any surrender, exchange,
acceptance, compromise or release by the Bank of any other party, or any other
guaranty or any security held by it for any of the Obligations, by any failure
of the Bank to take any steps to perfect or maintain its lien or security
interest in or to preserve its rights to any security or other collateral for
any of the Obligations or any guaranty, or by any irregularity, unenforceability
or invalidity of any of the Obligations or any part thereof or any security or
other guaranty thereof.  The Guarantor’s obligations hereunder shall not be
affected, modified or impaired by any counterclaim, set-off, recoupment,
deduction or defense based upon any claim the Guarantor may have (directly or
indirectly) against the Borrower or the Bank, except payment or performance of
the Obligations.

 

Notice of acceptance of this Guaranty, notice of extensions of credit to the
Borrower from time to time, notice of default, diligence, presentment, notice of
dishonor, protest, demand for payment, and any defense based upon the Bank’s
failure to comply with the notice requirements under Sections 9-611 and 9-612 of
the Uniform Commercial Code as in effect from time to time are hereby waived. 
The Guarantor waives all defenses based on suretyship or impairment of
collateral.

 

1

--------------------------------------------------------------------------------


 

The Bank at any time and from time to time, without notice to or the consent of
the Guarantor, and without impairing or releasing, discharging or modifying the
Guarantor’s liabilities hereunder, may (a) change the manner, place, time or
terms of payment or performance of or interest rates on, or other terms relating
to, any of the Obligations; (b) renew, substitute, modify, amend or alter, or
grant consents or waivers relating to any of the Obligations, any other
guaranties, or any security for any Obligations or guaranties; (c) apply any and
all payments by whomever paid or however realized including any proceeds of any
collateral, to any Obligations of the Borrower in such order, manner and amount
as the Bank may determine in its sole discretion; (d) settle, compromise or deal
with any other person, including the Borrower or the Guarantor, with respect to
any Obligations in such manner as the Bank deems appropriate in its sole
discretion; (e) substitute, exchange or release any security or guaranty; or
(f) take such actions and exercise such remedies hereunder as provided herein.

 

3.             Repayments or Recovery from the Bank.  If any demand is made at
any time upon the Bank for the repayment or recovery of any amount received by
it in payment or on account of any of the Obligations and if the Bank repays all
or any part of such amount by reason of any judgment, decree or order of any
court or administrative body or by reason of any settlement or compromise of any
such demand, the Guarantor will be and remain liable hereunder for the amount so
repaid or recovered to the same extent as if such amount had never been received
originally by the Bank.  The provisions of this section will be and remain
effective notwithstanding any contrary action which may have been taken by the
Guarantor in reliance upon such payment, and any such contrary action so taken
will be without prejudice to the Bank’s rights hereunder and will be deemed to
have been conditioned upon such payment having become final and irrevocable.

 

4.             Financial Statements.  Upon ten (10) days prior written notice,
the Guarantor will promptly submit to the Bank such information relating to the
Guarantor’s affairs (including but not limited to annual financial statements
for the Guarantor) as Bank may reasonably request.

 

5.             Enforceability of Obligations.  No modification, limitation or
discharge of the Obligations arising out of or by virtue of any bankruptcy,
reorganization or similar proceeding for relief of debtors under federal or
state law by the Borrower will affect, modify, limit or discharge the
Guarantor’s liability in any manner whatsoever and this Guaranty will remain and
continue in full force and effect and will be enforceable against the Guarantor
to the same extent and with the same force and effect as if any such proceeding
had not been instituted.  The Guarantor waives all rights and benefits which
might accrue to it by reason of any such proceeding and will be liable to the
full extent hereunder, irrespective of any modification, limitation or discharge
of the liability of the Borrower that may result from any such proceeding.

 

6.             Events of Default.  Upon the occurrence and during the
continuance of any Event of Default, (a) the Guarantor shall pay to the Bank the
amount of the Obligations; or (b) the Bank in its discretion may exercise with
respect to any collateral any one or more of the rights and remedies provided a
secured party under the applicable version of the Uniform Commercial Code; or
(c) the Bank in its discretion may exercise from time to time any other rights
and remedies available to it at law, in equity or otherwise.

 

7.             Right of Setoff.  In addition to all liens upon and rights of
setoff against the Guarantor’s money, securities or other property given to the
Bank by law, the Bank shall have, with respect to the Guarantor’s obligations to
the Bank under this Guaranty and to the extent permitted by law, a contractual
possessory security interest in and a contractual right of setoff against, and
the Guarantor hereby grants Bank a security interest in, and hereby assigns,
conveys, delivers, pledges and transfers to the Bank all of the Guarantor’s
right, title and interest in and to, all of the Guarantor’s deposits, moneys,
securities and other property now or hereafter in the possession of or on
deposit with, or in transit to, the Bank or any other direct or indirect
subsidiary of Bank, whether held in a general or special account or

 

2

--------------------------------------------------------------------------------


 

deposit, whether held jointly with someone else, or whether held for safekeeping
or otherwise, including but not limited to the Minimum Maintenance Account
Balance (as defined in the Master Repurchase Agreement), but excluding, however,
all IRA, Keogh, and trust accounts.  Every such security interest and right of
setoff may be exercised without demand upon or notice to the Guarantor.

 

8.             Costs.  To the extent that the Bank actually incurs any costs or
expenses in protecting or enforcing its rights under the Obligations or this
Guaranty, including reasonable attorneys’ fees and the actual costs and expenses
of litigation, such costs and expenses will be due on demand, will be included
in the Obligations and will bear interest from the incurring or payment thereof
at the Default Rate (as defined in any of the Obligations).

 

9.             Postponement of Subrogation.  Until the Obligations are
indefeasibly paid in full, expire, are terminated and are not subject to any
right of revocation or rescission, the Guarantor postpones and subordinates in
favor of the Bank or its designee (and any assignee or potential assignee) any
and all rights which the Guarantor may have to (a) assert any claim whatsoever
against the Borrower based on subrogation, exoneration, reimbursement, or
indemnity or any right of recourse to security for the Obligations with respect
to payments made hereunder, and (b) any realization on any property of the
Borrower, including participation in any marshalling of the Borrower’s assets.

 

10.           Reserved.

 

11.           Notices.  All notices, demands, requests, consents, approvals and
other communications required or permitted hereunder (“Notices”) shall be given
as provided in the Master Repurchase Agreement.  Regardless of the manner in
which provided, Notices may be sent to addresses for the Bank and the Guarantor
as set forth above or to such other address as either may give to the other for
such purpose in accordance with this section.

 

12.           Preservation of Rights.  No delay or omission on the Bank’s part
to exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the Bank’s
action or inaction impair any such right or power.  The Bank’s rights and
remedies hereunder are cumulative and not exclusive of any other rights or
remedies which the Bank may have under other agreements, at law or in equity. 
The Bank may proceed in any order against the Borrower, the Guarantor or any
other obligor of, or collateral securing, the Obligations.

 

13.           Illegality.  If any provision contained in this Guaranty should be
invalid, illegal or unenforceable in any respect, it shall not affect or impair
the validity, legality and enforceability of the remaining provisions of this
Guaranty.

 

14.           Changes in Writing.  No modification, amendment or waiver of, or
consent to any departure by the Guarantor from, any provision of this Guaranty
will be effective unless made in a writing signed by the Bank and Guarantor, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.  No notice to or demand on the Guarantor will
entitle the Guarantor to any other or further notice or demand in the same,
similar or other circumstance.

 

15.           Entire Agreement.  This Guaranty (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, between
the Guarantor and the Bank with respect to the subject matter hereof; provided,
however, that this Guaranty is in addition to, and not in substitution for, any
other guarantees from the Guarantor to the Bank.

 

16.           Successors and Assigns.  This Guaranty will be binding upon and
inure to the benefit of the Guarantor and their heirs, executors and
administrators, and the Bank and its respective

 

3

--------------------------------------------------------------------------------


 

successors and assigns; provided, however, that the Guarantor may not assign
this Guaranty in whole or in part without the Bank’s prior written consent and
the Bank at any time may assign this Guaranty in whole or in part in accordance
with a permitted assignment under the terms of the Master Repurchase Agreement.

 

17.           Interpretation.  In this Guaranty, unless the Bank and the
Guarantor otherwise agree in writing, the singular includes the plural and the
plural the singular; references to statutes are to be construed as including all
statutory provisions consolidating, amending or replacing the statute referred
to; the word “or” shall be deemed to include “and/or”, the words “including”,
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; and references to sections or exhibits are to those of this
Guaranty.  Section headings in this Guaranty are included for convenience of
reference only and shall not constitute a part of this Guaranty for any other
purpose.  If this Guaranty is executed by more than one party as Guarantor, the
obligations of such persons or entities will be joint and several.

 

18.           Governing Law and Jurisdiction.  THIS GUARANTY WILL BE INTERPRETED
AND THE RIGHTS AND LIABILITIES OF THE BANK AND THE GUARANTOR DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCLUDING ITS CONFLICT OF
LAWS RULES.  The Guarantor hereby irrevocably consents to the exclusive
jurisdiction of the state courts of Montgomery County, Commonwealth of
Pennsylvania or the United States District Court for the Eastern District of
Pennsylvania; provided that nothing contained in this Guaranty will prevent the
Bank from bringing any action, enforcing any award or judgment or exercising any
rights against the Guarantor individually, against any security or against any
property of the Guarantor within any other county, state or other foreign or
domestic jurisdiction.  The Guarantor acknowledges and agrees that the venue
provided above is the most convenient forum for both the Bank and the
Guarantor.  The Guarantor waives any objection to venue and any objection based
on a more convenient forum in any action instituted under this Guaranty.

 

19.           Equal Credit Opportunity Act.  If the Guarantor is not an
“applicant for credit” under Section 202.2 (e) of the Equal Credit Opportunity
Act of 1974 (“ECOA”), the Guarantor acknowledges that (i) this Guaranty has been
executed to provide credit support for the Obligations, and (ii) the Guarantor
was not required to execute this Guaranty in violation of Section 202.7(d) of
the ECOA.

 

20.           Reserved.

 

21.           Authorization to Obtain Credit Reports.  By signing below, each
Guarantor who is an individual provides written authorization to the Bank or its
designee (and any assignee or potential assignee) to obtain the Guarantor’s
personal credit profile from one or more national credit bureaus.  Such
authorization shall extend to obtaining a credit profile in considering this
Guaranty and subsequently for the purposes of update, renewal or extension of
such credit or additional credit and for reviewing or collecting the resulting
account.

 

22.           Waiver of Jury Trial.  THE GUARANTOR AND BANK IRREVOCABLY WAIVE
ANY AND ALL RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
CLAIM OF ANY NATURE RELATING TO THIS GUARANTY, ANY DOCUMENTS EXECUTED IN
CONNECTION WITH THIS GUARANTY OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH
DOCUMENTS.  EACH OF THE BANK AND THE GUARANTOR ACKNOWLEDGES THAT THE FOREGOING
WAIVER IS KNOWING AND VOLUNTARY.

 

The Guarantor acknowledges that he has read and understood all the provisions of
this Guaranty, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.

 

4

--------------------------------------------------------------------------------


 

WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.

 

 

 

IMPAC MORTGAGE HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Todd Taylor

 

Name:

Todd Taylor

 

Title:

 

 

Signature Page to Guaranty and Suretyship Agreement

 

--------------------------------------------------------------------------------
